Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 09, 2021

The Court of Appeals hereby passes the following order:

A21D0344. AARON LEIGH OBEGINSKI v. THE STATE.

      On May 13, 2021, Aaron Obeginski filed this application for discretionary
review of the trial court’s April 9, 2021 order denying his motion to set aside a
judgment. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Obeginski filed his application for discretionary review 34 days
after entry of the trial court’s order denying his motion. Consequently, his application
is untimely and is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/09/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.